DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Regarding claim 16 recites “means for  injecting a fluid”, upon review of the specification the corresponding structure is a fuel injector or nozzle or valve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 7-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,119,626 to Lardellier et al. (Lardellier).
[AltContent: ][AltContent: textbox (A)]In Reference to Claim 1
Lardellier, see Fig.1 annotated below, disclose:

    PNG
    media_image1.png
    800
    447
    media_image1.png
    Greyscale


	a fluid injector (11) configured to inject a fluid (fuel) into an exhaust flow exiting a turbine section (23) of the gas turbine engine, wherein the fluid injector (11) is located at an aft end (A) of the turbine section.  

In Reference to Claim 2
Lardellier, see Fig1. annotated above, discloses:
	a fluid supply tank (28) fluidly coupled to the fluid injector; and a conduit (30) fluidly coupling the fluid supply tank to the fluid injector (11).  

In Reference to Claim 3
Lardellier, see Fig.1 annotated above, discloses:
	The conduit (30) is located proximate a fan exit vane (9).  

In Reference to Claim 4
Lardellier, see Fig.1 annotated above, discloses:
	a heat exchanger (14) thermally coupled to the conduit (30).  

In Reference to Claim 5
Lardellier, see Fig.1 annotated above, discloses:
	A fuel cell (27) fluidly coupled to the fluid supply tank.  
In Reference to Claim 7
Lardellier, see Fig.1 annotated above, discloses:

In Reference to Claim 8
[AltContent: ]Lardellier, see Fig.1 annotated below, disclose:
[AltContent: arrow][AltContent: textbox (B[img-media_image2.png])][AltContent: textbox (A[img-media_image2.png])]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (C[img-media_image2.png])]
    PNG
    media_image1.png
    800
    447
    media_image1.png
    Greyscale


A gas turbine engine (Fig.1), comprising:
a turbine (23);
an exhaust system (A) aft of the turbine, the exhaust system comprising
a throat (B) and a primary nozzle (C) located radially outward of the throat; and 
a fluid injection system (11) configured to inject a fluid (fuel) into an exhaust gas exiting the turbine, the fluid injection system comprising a fluid injector (11) located at a forward end of the exhaust system.  


In Reference to Claim 9
Lardellier, see Fig.1 annotated above, discloses:
	The fluid injector (11) is coupled to a turbine exit guide vane (9) located at the forward end of the exhaust system.  
In Reference to Claim 10
Lardellier, see Fig.1 annotated above, discloses:
	The fluid injection system further comprises a conduit (30) fluidly coupling a fluid supply to the fluid injector, and wherein the conduit is located proximate a fan exit guide vane(9) located forward of the turbine.  
In Reference to Claim 11
Lardellier, see Fig.1 annotated above, discloses:
	The fluid injection system further comprises: a conduit (30) fluidly coupling a fluid (fuel) supply to the fluid injector; and 
	a heat exchanger(14) thermally coupled to the conduit.  
In Reference to Claim 13
Lardellier, see Fig.1 annotated above, discloses:
	The fluid injection system further comprises: a fluid supply (fuel) fluidly coupled to the fluid injector (11); and a fuel cell (28) fluidly coupled to the fluid supply.  

In Reference to Claim 14
Lardellier, see Fig.1 annotated above, discloses:
.  

Claims 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,369,361 to G.M. Craig
In Reference to Claim 16
Craig, see Fig.1 and 4, discloses:
A gas turbine engine (Fig.1), comprising: 
	a turbine section (13); and 
	a means for (jets 21)  injecting a fluid (water) into an exhaust gas exiting the turbine section (13).  
In Reference to Claim 17
Craig, see Fig.1, discloses:
	The fluid is (capable) configured to decrease a temperature of the exhaust gas exiting the turbine section. 
In Reference to Claim 18
Craig, see Fig.4, discloses:
	The means for injecting the fluid is configured to inject the fluid at a turbine exit guide vane located at an aft end of the turbine section.  
In Reference to Claim 19
Craig, see Fig.4, discloses:


In Reference to Claim 20
Craig, see Fig.4, discloses:
	A means (water pump) for regulating a flow of the fluid from the fluid injection nozzle (jets).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US US 5,119,626 to Lardellier et al. (Lardellier) as applied to claim 1 and 8 and further in view of US 2015/0247641 to Patel et al.  (Patel)
In Reference to Claim 6 and 15
Lardellier, see Fig.1 annotated above, discloses:
	a valve (31) configured to regulate a flow of the fluid from the fluid injector 11; 
But does not disclose:
an electromechanical actuator operably coupled to the valve; and  64365.62100 / 105684US02 
17 4822-3807-1674a controller in operable communication with the electromechanical actuator, wherein the controller is configured to command the electromechanical actuator to actuate the valve to an open position during a take-off operating condition.  
Patel discloses, see paragraph [0018]:
	an electromechanical actuator (valve’s inherently have an actuator in order to operate) operably coupled to the valve; and  64365.62100 / 105684US02 
17 	4822-3807-1674a controller (ECU 23) in operable communication with the electromechanical actuator, wherein the controller is configured to command the electromechanical actuator to actuate the valve to an open position during a take-off operating condition, ECU 23 controls the fuel deliver to the secondary and primary fuel injector via a fuel flow divider valve which depending on the condition the engine is being operated for example idle, taxiing or take-off. Thus ECU 23 is used to operate the flow divider depending on the condition of the gas turbine to open or close different paths.  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include ECU 23 that would control the flow divider 31 depending on .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US US 5,119,626 to Lardellier et al. (Lardellier) as applied to claim 1 and further in view of US 2008/0073460 to Beardsley et al. (Beardsley)
In Reference to Claim 12
Lardellier, see Fig.1 annotated above, discloses:
	The fluid injection system further comprises a conduit (30) fluidly coupling a fluid supply to the fluid injector (11), and
Lardellier does not disclose:
 	wherein the conduit is located through a pylon mounted to the gas turbine engine.  
Beardsley, see paragraph [0069], discloses:
	wherein the conduit 104 is located through a pylon (8) mounted to the gas turbine engine.  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have the fuel feed pipe (conduit) running through the pylon, combine the teachings of Beardsly with Lardellier, since this would enable the practitioner of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746